                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 1 of 15



                                                                                                                         1     Joel E. Tasca, Esq.
                                                                                                                               Nevada Bar No. 14124
                                                                                                                         2     Emil S. Kim, Esq.
                                                                                                                               Nevada Bar No. 14894
                                                                                                                         3     BALLARD SPAHR LLP
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         4     Las Vegas, Nevada 89135
                                                                                                                               Telephone: (702) 471-7000
                                                                                                                         5     Facsimile: (702) 471-7070
                                                                                                                               tasca@ballardspahr.com
                                                                                                                         6     kime@ballardspahr.com
                                                                                                                         7     Attorneys for Defendant MedRisk, LLC
                                                                                                                         8                              UNITED STATES DISTRICT COURT
                                                                                                                         9                                        DISTRICT OF NEVADA
                                                                                                                         10     NEIGHBORHOOD NEUROPATHY                     Case No. 3:19-cv-00619-LRH-WGC
                                                                                                                                CENTER OF RENO, LLC, individually
                                                                                                                         11     and on behalf of a class of similarly       DEFENDANT’S ANSWER AND
                                                                                                                                situated individuals,                       AFFIRMATIVE DEFENSES TO
                                                                                                                         12                                                 PLAINTIFF’S CLASS ACTION
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                     Plaintiff,             COMPLAINT
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                v.
                                                                                                                         14
                                                                                                                                MEDRISK, LLC, a Delaware limited
                                                                                                                         15     liability company,
                                                                                                                         16                          Defendant.
                                                                                                                         17            Defendant MedRisk, LLC (“MedRisk”), by its undersigned counsel, answers

                                                                                                                         18    Plaintiff’s Complaint (the “Complaint”) as follows:

                                                                                                                         19                                            PARTIES

                                                                                                                         20            1.     MedRisk currently lacks knowledge or information sufficient to form a

                                                                                                                         21    belief about the truth of the allegations set forth in paragraph 1 and therefore, denies

                                                                                                                         22    them.

                                                                                                                         23            2.     MedRisk admits the allegations set forth in Paragraph 2.

                                                                                                                         24                                   JURISDICTION & VENUE

                                                                                                                         25            3.     The allegations in paragraph 3 constitute legal conclusions to which no

                                                                                                                         26    response is required. To the extent a response is required, MedRisk admits only that

                                                                                                                         27    Plaintiff asserts claims based on federal laws. To the extent said paragraph is deemed

                                                                                                                         28    to contain any affirmative allegations against MedRisk, MedRisk denies them.


                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 2 of 15



                                                                                                                         1            4.      MedRisk does not challenge personal jurisdiction for purposes of this

                                                                                                                         2     action only. To the extent said paragraph is deemed to contain any affirmative

                                                                                                                         3     allegations against MedRisk, MedRisk denies them.

                                                                                                                         4            5       MedRisk does not challenge venue for purposes of Plaintiff’s individual

                                                                                                                         5     claim only, but denies that MedRisk has any liability to Plaintiff or anyone it purports

                                                                                                                         6     to represent in this action.

                                                                                                                         7                              COMMON ALLEGATIONS OF FACT

                                                                                                                         8            6.      Paragraph 6 contains no affirmative allegations against MedRisk. To the

                                                                                                                         9     extent said paragraph is deemed to contain any affirmative allegations against

                                                                                                                         10    MedRisk, MedRisk denies them.

                                                                                                                         11           7.      The allegations in paragraph 7 constitute legal conclusions to which no

                                                                                                                         12    response is required. To the extent a response is required, MedRisk denies paragraph
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    7 of the Complaint.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14           8.      The allegations in paragraph 8 constitute legal conclusions to which no

                                                                                                                         15    response is required. To the extent a response is required, MedRisk denies paragraph

                                                                                                                         16    8 of the Complaint.

                                                                                                                         17           9.      Paragraph 9 contains no affirmative allegations against MedRisk. To the

                                                                                                                         18    extent said paragraph is deemed to contain any affirmative allegations against

                                                                                                                         19    MedRisk, MedRisk denies them.          Moreover, the allegations in said paragraph

                                                                                                                         20    constitute legal conclusions to which no response is required.

                                                                                                                         21           10.     MedRisk denies that any class should be certified in this action and

                                                                                                                         22    denies that this action is appropriate for class treatment. To the extent a further

                                                                                                                         23    response is required, MedRisk denies the allegations contained therein.

                                                                                                                         24           11.     The allegations in paragraph 11 constitute legal conclusions to which no

                                                                                                                         25    response is required. To the extent a response is required, MedRisk denies paragraph

                                                                                                                         26    11 of the Complaint.

                                                                                                                         27    ///

                                                                                                                         28    ///

                                                                                                                                                                          2
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 3 of 15



                                                                                                                         1                                FACTS SPECIFIC TO PLAINTIFF

                                                                                                                         2            12.     MedRisk denies the allegations contained in paragraph 12 of the

                                                                                                                         3     Complaint.

                                                                                                                         4            13.     MedRisk denies the allegations contained in paragraph 13 of the

                                                                                                                         5     Complaint.

                                                                                                                         6            14.     MedRisk denies the allegations contained in paragraph 14 of the

                                                                                                                         7     Complaint.

                                                                                                                         8            15.     MedRisk denies the allegations contained in paragraph 15 of the

                                                                                                                         9     Complaint.

                                                                                                                         10           16.     MedRisk denies the allegations contained in paragraph 16 of the

                                                                                                                         11    Complaint.

                                                                                                                         12           17.     MedRisk denies the allegations contained in paragraph 17 of the
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    Complaint.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14           18.     Paragraph 18 contains no affirmative allegations against MedRisk. To

                                                                                                                         15    the extent said paragraph is deemed to contain any affirmative allegations against

                                                                                                                         16    MedRisk, MedRisk currently lacks knowledge or information sufficient to form a basis

                                                                                                                         17    about the truth of the allegations set forth in paragraph 18 and therefore denies them.

                                                                                                                         18           19.     The allegations in paragraph 19 constitute legal conclusions to which no

                                                                                                                         19    response is required. To the extent a response is required, MedRisk denies paragraph

                                                                                                                         20    19 of the Complaint.

                                                                                                                         21                               CLASS ACTION ALLEGATIONS

                                                                                                                         22           20.     MedRisk denies that any class should be certified in this action and

                                                                                                                         23    denies that this action is appropriate for class treatment. To the extent a further

                                                                                                                         24    response is required, MedRisk denies the allegations contained therein.

                                                                                                                         25           21.     Paragraph 21 asserts legal conclusions to which no answer is required.

                                                                                                                         26    To the extent a response is required, MedRisk denies that any class should be certified

                                                                                                                         27    in this action and denies that this action is appropriate for class treatment. To the

                                                                                                                         28    extent a further response is required, MedRisk denies the allegations contained

                                                                                                                                                                          3
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 4 of 15



                                                                                                                         1     therein.

                                                                                                                         2            22.     Paragraph 22 asserts legal conclusions to which no answer is required.

                                                                                                                         3     To the extent a response is required, MedRisk denies that any class should be certified

                                                                                                                         4     in this action and denies that this action is appropriate for class treatment. To the

                                                                                                                         5     extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         6     therein.

                                                                                                                         7            23.     Paragraph 23 asserts legal conclusions to which no answer is required.

                                                                                                                         8     To the extent a response is required, MedRisk denies that any class should be certified

                                                                                                                         9     in this action and denies that this action is appropriate for class treatment. To the

                                                                                                                         10    extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         11    therein.

                                                                                                                         12                   a.     Paragraph 23(a) asserts legal conclusions to which no answer is
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    required. To the extent a response is required, MedRisk denies that any class should
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         15    To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         16    therein.

                                                                                                                         17                   b.     Paragraph 23(b) asserts legal conclusions to which no answer is

                                                                                                                         18    required. To the extent a response is required, MedRisk denies that any class should

                                                                                                                         19    be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         20    To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         21    therein.

                                                                                                                         22                   c.     Paragraph 23(c) asserts legal conclusions to which no answer is

                                                                                                                         23    required. To the extent a response is required, MedRisk denies that any class should

                                                                                                                         24    be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         25    To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         26    therein.

                                                                                                                         27                   d.     Paragraph 23(d) asserts legal conclusions to which no answer is

                                                                                                                         28    required. To the extent a response is required, MedRisk denies that any class should

                                                                                                                                                                           4
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 5 of 15



                                                                                                                         1     be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         2     To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         3     therein.

                                                                                                                         4                    e.     Paragraph 23(e) asserts legal conclusions to which no answer is

                                                                                                                         5     required. To the extent a response is required, MedRisk denies that any class should

                                                                                                                         6     be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         7     To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         8     therein.

                                                                                                                         9            24.     Paragraph 24 asserts legal conclusions to which no answer is required.

                                                                                                                         10    To the extent a response is required, MedRisk denies that any class should be certified

                                                                                                                         11    in this action and denies that this action is appropriate for class treatment. To the

                                                                                                                         12    extent a further response is required, MedRisk denies the allegations contained
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    therein.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14           25.     Paragraph 25 asserts legal conclusions to which no answer is required.

                                                                                                                         15    To the extent a response is required, MedRisk denies that any class should be certified

                                                                                                                         16    in this action and denies that this action is appropriate for class treatment. To the

                                                                                                                         17    extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         18    therein.

                                                                                                                         19           26.     Paragraph 26 asserts legal conclusions to which no answer is required.

                                                                                                                         20    To the extent a response is required, MedRisk denies that any class should be certified

                                                                                                                         21    in this action and denies that this action is appropriate for class treatment. To the

                                                                                                                         22    extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         23    therein.

                                                                                                                         24           27.     Paragraph 27 asserts legal conclusions to which no answer is required.

                                                                                                                         25    To the extent a response is required, MedRisk denies that any class should be certified

                                                                                                                         26    in this action and denies that this action is appropriate for class treatment. To the

                                                                                                                         27    extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         28    therein.

                                                                                                                                                                           5
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 6 of 15



                                                                                                                         1                    a.     Paragraph 27(a) asserts legal conclusions to which no answer is

                                                                                                                         2     required. To the extent a response is required, MedRisk denies that any class should

                                                                                                                         3     be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         4     To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         5     therein.

                                                                                                                         6                    b.     Paragraph 27(b) asserts legal conclusions to which no answer is

                                                                                                                         7     required. To the extent a response is required, MedRisk denies that any class should

                                                                                                                         8     be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         9     To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         10    therein.

                                                                                                                         11                   c.     Paragraph 27(c) asserts legal conclusions to which no answer is

                                                                                                                         12    required. To the extent a response is required, MedRisk denies that any class should
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    be certified in this action and denies that this action is appropriate for class treatment.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         15    therein.

                                                                                                                         16                   d.     Paragraph 27(d) asserts legal conclusions to which no answer is

                                                                                                                         17    required. To the extent a response is required, MedRisk denies that any class should

                                                                                                                         18    be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         19    To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         20    therein.

                                                                                                                         21                   e.     Paragraph 27(e) asserts legal conclusions to which no answer is

                                                                                                                         22    required. To the extent a response is required, MedRisk denies that any class should

                                                                                                                         23    be certified in this action and denies that this action is appropriate for class treatment.

                                                                                                                         24    To the extent a further response is required, MedRisk denies the allegations contained

                                                                                                                         25    therein.

                                                                                                                         26    ///

                                                                                                                         27    ///

                                                                                                                         28    ///

                                                                                                                                                                           6
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 7 of 15



                                                                                                                         1                                        CAUSE OF ACTION
                                                                                                                                                          Violation of 47 U.S.C. § 227, et seq.
                                                                                                                         2                      (On behalf of Plaintiff and the MedRisk Junk Fax Class)
                                                                                                                         3            28.     MedRisk incorporates herein by reference its responses to the prior
                                                                                                                         4     paragraphs.
                                                                                                                         5            29.     Paragraph 29 contains no affirmative allegations against
                                                                                                                         6     MedRisk. To the extent said paragraph is deemed to contain any affirmative
                                                                                                                         7     allegations against MedRisk, MedRisk denies them. Moreover, the allegations
                                                                                                                         8     in said paragraph constitute legal conclusions to which no response is
                                                                                                                         9     required.
                                                                                                                         10           30.     Paragraph 30 contains no affirmative allegations against
                                                                                                                         11    MedRisk. To the extent said paragraph is deemed to contain any affirmative
                                                                                                                         12    allegations against MedRisk, MedRisk denies them. Moreover, the allegations
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                               in said paragraph constitute legal conclusions to which no response is
BALLARD SPAHR LLP




                                                                                                                         14    required.
                                                                                                                         15           31.     The allegations in paragraph 31 constitute legal conclusions to
                                                                                                                         16    which no response is required. To the extent a response is required, MedRisk
                                                                                                                         17    denies paragraph 31 of the Complaint.
                                                                                                                         18           32.     Paragraph 32 contains no affirmative allegations against
                                                                                                                         19    MedRisk. To the extent said paragraph is deemed to contain any affirmative
                                                                                                                         20    allegations against MedRisk, MedRisk denies them. Moreover, the allegations
                                                                                                                         21    in said paragraph constitute legal conclusions to which no response is
                                                                                                                         22    required.
                                                                                                                         23           33.     Paragraph 33 contains no affirmative allegations against
                                                                                                                         24    MedRisk. To the extent said paragraph is deemed to contain any affirmative
                                                                                                                         25    allegations against MedRisk, MedRisk denies them. Moreover, the allegations
                                                                                                                         26    in said paragraph constitute legal conclusions to which no response is
                                                                                                                         27    required.
                                                                                                                         28                   a.     Paragraph 33(a) contains no affirmative allegations against
                                                                                                                                                                          7
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 8 of 15



                                                                                                                         1     MedRisk. To the extent said paragraph is deemed to contain any affirmative

                                                                                                                         2     allegations against MedRisk, MedRisk denies them. Moreover, the allegations

                                                                                                                         3     in said paragraph constitute legal conclusions to which no response is

                                                                                                                         4     required.

                                                                                                                         5                    b.     Paragraph 33(b) contains no affirmative allegations against

                                                                                                                         6     MedRisk. To the extent said paragraph is deemed to contain any affirmative

                                                                                                                         7     allegations against MedRisk, MedRisk denies them. Moreover, the allegations

                                                                                                                         8     in said paragraph constitute legal conclusions to which no response is

                                                                                                                         9     required.

                                                                                                                         10                   c.     Paragraph 33(c) contains no affirmative allegations against

                                                                                                                         11    MedRisk. To the extent said paragraph is deemed to contain any affirmative

                                                                                                                         12    allegations against MedRisk, MedRisk denies them. Moreover, the allegations
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    in said paragraph constitute legal conclusions to which no response is
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    required.

                                                                                                                         15           34.     Paragraph 34 contains no affirmative allegations against

                                                                                                                         16    MedRisk. To the extent said paragraph is deemed to contain any affirmative

                                                                                                                         17    allegations against MedRisk, MedRisk denies them. Moreover, the allegations

                                                                                                                         18    in said paragraph constitute legal conclusions to which no response is

                                                                                                                         19    required.

                                                                                                                         20           35.     The allegations in paragraph 35 constitute legal conclusions to

                                                                                                                         21    which no response is required. To the extent a response is required, MedRisk

                                                                                                                         22    denies paragraph 35 of the Complaint.

                                                                                                                         23           36.     The allegations in paragraph 36 constitute legal conclusions to

                                                                                                                         24    which no response is required. To the extent a response is required, MedRisk

                                                                                                                         25    denies paragraph 36 of the Complaint.

                                                                                                                         26           37.     Paragraph 37 contains no affirmative allegations against MedRisk.

                                                                                                                         27    To the extent said paragraph is deemed to contain any affirmative allegations

                                                                                                                         28    against MedRisk, MedRisk denies them. Moreover, the allegations in said

                                                                                                                                                                         8
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 9 of 15



                                                                                                                         1     paragraph constitute legal conclusions to which no response is required.

                                                                                                                         2            38.     The allegations in paragraph 28 constitute legal conclusions to

                                                                                                                         3     which no response is required. To the extent a response is required, MedRisk

                                                                                                                         4     denies paragraph 38 of the Complaint.

                                                                                                                         5            39.     The allegations in paragraph 39 constitute legal conclusions to

                                                                                                                         6     which no response is required. To the extent a response is required, MedRisk

                                                                                                                         7     denies paragraph 39 of the Complaint.

                                                                                                                         8            40.     The allegations in paragraph 40 constitute legal conclusions to

                                                                                                                         9     which no response is required. To the extent a response is required, MedRisk

                                                                                                                         10    denies paragraph 40 of the Complaint.

                                                                                                                         11           41.     The allegations in paragraph 41 constitute legal conclusions to

                                                                                                                         12    which no response is required. To the extent a response is required, MedRisk
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    denies paragraph 41 of the Complaint.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14           42.     The allegations in paragraph 42 constitute legal conclusions to

                                                                                                                         15    which no response is required. To the extent a response is required, MedRisk

                                                                                                                         16    denies paragraph 42 of the Complaint.

                                                                                                                         17                                     PRAYER FOR RELIEF

                                                                                                                         18           Answering the Prayer for Relief and each subparagraph therein, MedRisk

                                                                                                                         19    denies the allegations and any implication that Plaintiff’s allegations have merit, that

                                                                                                                         20    Plaintiff is entitled to any relief whatsoever and/or that that any class should be

                                                                                                                         21    certified in this action or that this action is appropriate for class treatment.

                                                                                                                         22                                          JURY DEMAND

                                                                                                                         23           Answering the request for trial by jury of all claims, MedRisk admits that

                                                                                                                         24    Plaintiff requests a trial by jury.

                                                                                                                         25                                  AFFIRMATIVE DEFENSES

                                                                                                                         26           Without assuming the burden of proof where it otherwise lies with Plaintiff,

                                                                                                                         27    MedRisk, as separate and distinct affirmative defenses to the Complaint and all the

                                                                                                                         28    claims alleged therein, alleges as follows on information and belief:

                                                                                                                                                                           9
                                                                                                                               DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 10 of 15



                                                                                                                         1                               FIRST AFFIRMATIVE DEFENSE

                                                                                                                         2           The Complaint, and each purported claim alleged therein, fails to set forth facts

                                                                                                                         3    sufficient to state a claim against MedRisk.

                                                                                                                         4                             SECOND AFFIRMATIVE DEFENSE

                                                                                                                         5           Plaintiff and any person Plaintiff purports to represent are barred, in whole or

                                                                                                                         6    in part, from maintaining the alleged claims to the extent Plaintiff and any person

                                                                                                                         7    Plaintiff purports to represent consented to, ratified, or acquiesced in all of the alleged

                                                                                                                         8    acts or omissions of which they complain.

                                                                                                                         9                              THIRD AFFIRMATIVE DEFENSE

                                                                                                                         10          The Complaint is barred, in whole or in part, by the conduct, actions and

                                                                                                                         11   inactions of Plaintiff, as well as the conduct, action and inactions of any person he

                                                                                                                         12   purports to represent, which amount to and constitute an estoppel of the claims and
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13   any relief sought thereby.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                            FOURTH AFFIRMATIVE DEFENSE

                                                                                                                         15          Plaintiff’s claims are barred, in whole or in part, by the conduct, actions and

                                                                                                                         16   inactions of Plaintiff, as well as the conduct, action and inactions of any person Plaintiff

                                                                                                                         17   purports to represent, which amount to and constitute a waiver of any right or rights

                                                                                                                         18   Plaintiff or any person Plaintiff purports to represent may or might have in relation to

                                                                                                                         19   the matters alleged in the Complaint.

                                                                                                                         20                              FIFTH AFFIRMATIVE DEFENSE

                                                                                                                         21          The Complaint is barred from recovery by the doctrine of laches because

                                                                                                                         22   Plaintiff and any person Plaintiff purports to represent knew of the purported acts or

                                                                                                                         23   omissions and were fully aware of their rights against MedRisk (if any), but

                                                                                                                         24   nevertheless inexcusably and unreasonably delayed in asserting those rights to the

                                                                                                                         25   prejudice of MedRisk.

                                                                                                                         26                              SIXTH AFFIRMATIVE DEFENSE

                                                                                                                         27          To the extent that Plaintiff and any person Plaintiff purports to represent has

                                                                                                                         28   suffered any damage as a result of the matters alleged in the Complaint, Plaintiff and

                                                                                                                                                                          10
                                                                                                                              DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 11 of 15



                                                                                                                         1    any person Plaintiff purports to represent failed to mitigate those damages and the

                                                                                                                         2    claims therefore are barred, in whole or in part.

                                                                                                                         3                              SEVENTH AFFIRMATIVE DEFENSE

                                                                                                                         4             The Complaint, and each claim and cause of action set forth therein, is barred,

                                                                                                                         5    in whole or in part, because Plaintiff and any person Plaintiff purports to represent

                                                                                                                         6    suffered no injury, actual damages, or concrete and/or particularized injury-in-fact, as

                                                                                                                         7    a result of any act or practice of MedRisk and, therefore, lacks standing to assert a

                                                                                                                         8    claim.

                                                                                                                         9                               EIGHTH AFFIRMATIVE DEFENSE

                                                                                                                         10            The Complaint is barred in whole or in part by the applicable statute of

                                                                                                                         11   limitations including, without limitation, 28 U.S.C. § 1658.

                                                                                                                         12                               NINTH AFFIRMATIVE DEFENSE
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13            47 U.S.C. § 227, et seq., including, but not limited to, its provision for statutory
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   damages of up to $1500 per fax, violates the First, Fourth, and Fourteenth

                                                                                                                         15   Amendments of the United States Constitution.

                                                                                                                         16                               TENTH AFFIRMATIVE DEFENSE

                                                                                                                         17            Plaintiff and any person Plaintiff purports to represent is precluded from any

                                                                                                                         18   recovery for a willful and knowing violation of the JFPA because any such violation

                                                                                                                         19   (which MedRisk denies occurred) would not have been willful or knowing.

                                                                                                                         20                            ELEVENTH AFFIRMATIVE DEFENSE

                                                                                                                         21            The claims alleged by Plaintiff and any person Plaintiff purports to represent

                                                                                                                         22   are subject to a setoff and/or recoupment.

                                                                                                                         23                             TWELFTH AFFIRMATIVE DEFENSE

                                                                                                                         24            The Complaint is barred to the extent Plaintiff and any person Plaintiff purports

                                                                                                                         25   to represent is a member of a class action and did not properly opt out of the class.

                                                                                                                         26   Accordingly, the Complaint is barred by the doctrines of res judicata and/or collateral

                                                                                                                         27   estoppel.

                                                                                                                         28   ///

                                                                                                                                                                           11
                                                                                                                              DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 12 of 15



                                                                                                                         1                           THIRTEENTH AFFIRMATIVE DEFENSE

                                                                                                                         2           Plaintiff’s damages, if any, were not proximately or legally caused by any of the

                                                                                                                         3    actions of MedRisk.

                                                                                                                         4                           FOURTEENTH AFFIRMATIVE DEFENSE

                                                                                                                         5           To the extent Plaintiff or any member of the class communicated with MedRisk

                                                                                                                         6    unlawfully, deceptively, or in bad faith, such conduct bars Plaintiff’s recovery and

                                                                                                                         7    recovery of any person Plaintiff purports to represent in this case.

                                                                                                                         8                            FIFTEENTH AFFIRMATIVE DEFENSE

                                                                                                                         9           Plaintiff and any person Plaintiff purports to represent is precluded from any

                                                                                                                         10   recovery in that damages, if any, were the direct and proximate result of the

                                                                                                                         11   independent, intervening, negligent, and/or unlawful conduct of independent third

                                                                                                                         12   parties and/or their agents, and not any act or omission on the part of MedRisk.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13                           SIXTEENTH AFFIRMATIVE DEFENSE
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14          Plaintiff and any person Plaintiff purports to represent are barred, in whole or

                                                                                                                         15   in part, from maintaining the alleged claims to the extent Plaintiff and any person

                                                                                                                         16   Plaintiff purports to represent provided prior express consent within the meaning of

                                                                                                                         17   the JFPA for all faxes allegedly sent by MedRisk. Moreover, consent is an inherently

                                                                                                                         18   individualized issue that is not amenable to class-wide adjudication.

                                                                                                                         19                          SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                                                                         20          Plaintiff and any person Plaintiff purports to represent has an adequate remedy

                                                                                                                         21   at law and no basis exists for the grant of equitable or injunctive relief.

                                                                                                                         22                          EIGHTEENTH AFFIRMATIVE DEFENSE

                                                                                                                         23          Plaintiff’s claims and the claims of others alleged to be members of the purported

                                                                                                                         24   class are barred by the doctrine of unclean hands.

                                                                                                                         25                          NINETEENTH AFFIRMATIVE DEFENSE

                                                                                                                         26          MedRisk specifically denies that it acted with any knowledge, willfulness,

                                                                                                                         27   oppression, fraud, or malice towards Plaintiff and/or others alleged to be members of

                                                                                                                         28   the purported class.

                                                                                                                                                                         12
                                                                                                                              DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 13 of 15



                                                                                                                         1                            TWENTIETH AFFIRMATIVE DEFENSE

                                                                                                                         2           Any harm alleged in the Complaint can be attributed to several causes, and the

                                                                                                                         3    damages for this harm, if any, should be apportioned among the various causes

                                                                                                                         4    according to the contribution of each cause to the harm sustained.

                                                                                                                         5                           TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                                                                                         6           The claims alleged by Plaintiff and any person Plaintiff purports to represent

                                                                                                                         7    fail because the faxes at issue were informational, and not advertising.

                                                                                                                         8                          TWENTY-SECOND AFFIRMATIVE DEFENSE

                                                                                                                         9           To the extent Plaintiff seeks to bring this Complaint on behalf of a class, this

                                                                                                                         10   action cannot be maintained as a class action because, inter alia, Plaintiff does not and

                                                                                                                         11   cannot satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure.

                                                                                                                         12                         TWENTY-THIRD AFFIRMATIVE DEFENSE
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13          MedRisk reserves its right to compel arbitration, pursuant to the applicable and
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   relevant agreement.

                                                                                                                         15                         TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                                                                                                         16          MedRisk expressly reserves the right to assert such other and further

                                                                                                                         17   affirmative defenses as may be appropriate, based on its ongoing investigation and/or

                                                                                                                         18   documents and information obtained from Plaintiff.

                                                                                                                         19          WHEREFORE, MedRisk requests the following relief:

                                                                                                                         20          1.      That Plaintiff’s Complaint be dismissed with prejudice;

                                                                                                                         21          2.      That Plaintiff take nothing by virtue of the Complaint;

                                                                                                                         22          3.      That judgment be entered in favor of MedRisk;

                                                                                                                         23          4.      That the Court award MedRisk its fees, expenses, and costs to the full

                                                                                                                         24   extent permitted by law; and

                                                                                                                         25   ///

                                                                                                                         26   ///

                                                                                                                         27   ///

                                                                                                                         28   ///

                                                                                                                                                                         13
                                                                                                                              DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 14 of 15



                                                                                                                         1           5.      That the Court award such other relief as is just and proper under the

                                                                                                                         2    circumstances.

                                                                                                                         3           DATED this 2nd day of December, 2019.

                                                                                                                         4
                                                                                                                                                                         BALLARD SPAHR LLP
                                                                                                                         5
                                                                                                                                                                         By: /s/ Joel Tasca
                                                                                                                         6                                                  Joel E. Tasca, Esq.
                                                                                                                                                                            Nevada Bar No. 14124
                                                                                                                         7                                                  Emil S. Kim, Esq.
                                                                                                                                                                            Nevada Bar No. 14894
                                                                                                                         8                                                  1980 Festival Plaza Drive, Suite 900
                                                                                                                                                                            Las Vegas, Nevada 89135
                                                                                                                         9
                                                                                                                                                                         Attorneys for Defendant MedRisk, LLC
                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       14
                                                                                                                              DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 13 Filed 12/02/19 Page 15 of 15



                                                                                                                         1                                CERTIFICATE OF SERVICE

                                                                                                                         2           I certify that on December 2, 2019, and pursuant to FRCP 5, a true copy of the

                                                                                                                         3    foregoing    DEFENDANT’S      ANSWER      AND      AFFIRMATIVE      DEFENSES     TO

                                                                                                                         4    PLAINTIFF’S CLASS ACTION COMPLAINT was filed via the Court’s CM/ECF

                                                                                                                         5    System and electronically served on the following parties:

                                                                                                                         6
                                                                                                                              Marc P. Cook
                                                                                                                         7    COOK & CELESIS, LTD.
                                                                                                                              517 S. 9th Street
                                                                                                                         8    Las Vegas, NV 89101
                                                                                                                         9    Patrick H. Peluso
                                                                                                                              Taylor T. Smith
                                                                                                                         10   WOODROW & PELUSO, LLC
                                                                                                                              3900 East Mexico Avenue, Suite 300
                                                                                                                         11   Denver, CO 80210
                                                                                                                         12   Attorneys for Plaintiff
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                                 By: /s/ M. Carlton
                                                                                                                                                                            An employee of Ballard Spahr LLP
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       15
                                                                                                                              DMWEST #18245944 v1
